DOOLING, District Judge.
Petition for review of an order of the referee.directing the sale of certain barley as the property of bankrupt’s estate. The order of sale was made on August 24, 1915, and on August 25, 1915, notice of the decision of the referee in making such order, together with a copy of the order, was served upon the attorney for Minnie E. Isert who now seeks to have the order reviewed. The petition for review was not filed until September 7, 1915. Rule 10 of this court provides:
“A petition for a review by tbe judge of an order made- by tbe referee as provided in General order No. 27 of tbe General Orders in Bankruptcy [89 Fed. xi, 32 C. C. A. xxvii] must be filed with tbe referee witbin ten days from tbe date of notice of sucb order, unless for good cause shown, sucb time is extended.”
*485The petition for review was not filed within 10 days as required by this rule, and the time for such filing was not extended. The petition for review must therefore be dismissed, and it is so ordered.